Exhibit 10.11
 
AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT
 
February 19, 2013                     
 
IMPERIUM SPECIAL FINANCE FUND, LP
400 Madison Avenue
Suite 2A
New York, NY 10017
 
Ladies and Gentlemen:
 
IMPERIUM SPECIAL FINANCE FUND, LP ( "Lender") and CACHET FINANCIAL SOLUTIONS,
INC., a Minnesota corporation ("Borrower"), have previously entered into certain
financing arrangements pursuant to which Lender has heretofore made and provided
a Term Loan to Borrower in the original principal amount of $1,500,000 (the
"Original Term Loan"), as set forth in the Loan and Security Agreement, dated as
of October 26, 2012, by and between Borrower and Lender (as the same now exists
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, the "Loan Agreement"), and all other Loan Documents (as defined in
the Loan Agreement) referred to therein or at any time executed and/or delivered
in connection therewith or related thereto, including, but not limited to, this
Amendment No.1 to Loan and Security Agreement (this "Amendment").
 
Borrower has requested that Lender (a) extend the Stated Expiry Date for the
Existing Term Loan from April 23, 2013 to August 15, 2013, and (b) make an
additional term loan to Borrower in the original principal amount of $1,000,000
(the "Supplemental Term Loan"), and Lender has agreed to the foregoing upon the
terms and conditions set forth herein.
 
In consideration of the premises and the mutual covenants contained herein and
in the Loan Agreement, the parties hereto agree as follows:
 
1.             Defined Terms. Capitalized terms used and not otherwise defined
herein shall have their respective meanings as defined in the Loan Agreement.
 
2.             Additional Defined Terms. Schedule A to the Loan Agreement is
hereby amended by adding thereto, in addition and not in limitation, the
following additional defined terms:
 
"Amendment No. 1" means Amendment No. 1 to Loan and Security Agreement, dated as
of February 18, 2013, by and between Borrower and Lender.
 
"Original Term Loan" means the Term Loan made by Lender to Borrower on the
Closing Date in the original principal amount of $1,500,000, which is evidenced
by and repayable to Lender in accordance with the terms of the Loan Agreement,
as amended by Amendment No. 1, and the Term Note.
 
"Supplemental Term Loan" means the additional Term Loan made by Lender to
Borrower on or about the effective date of Amendment No. 1, in the original
principal amount of $1,000,000, which is evidenced by and repayable to Lender in
accordance with the terms of the Loan Agreement and the Supplemental Term Note.
 
 
 

--------------------------------------------------------------------------------

 
 
"Supplemental Term Note" means the promissory note of Borrower dated on or about
the effective date of Amendment No. 1, in the original principal amount of
$1,000,000, substantially in the form of Exhibit Ato the Loan Agreement, with
amendments thereto in conformity with Amendment No. 1.
 
3.             Amendments to Certain Existing Defined Terms. The following
defined terms set forth on Schedule A to the Loan Agreement are hereby amended
and restated in their entirety as follows:
 
"Term Loan" means, collectively, the Original Term Loan and the Supplemental
Term Loan made by Lender to Borrower under the terms of this Agreement, and any
renewals, extensions, revisions, modifications or replacements therefor or
thereof.
 
"Term Loan Rate" means (a) in the case of the Original Term Loan, sixteen (16%)
percent per annum, and (b) in the case of the Supplemental Term Loan, ten (10%)
percent per annum.
 
4.             Supplemental Term Loan. At Borrower's request, subject to the
terms and conditions of the Loan Agreement, as amended by this Amendment No. 1,
Lender hereby agrees to make the Supplemental Term Loan to Borrower on the
effective date of Amendment No. 1 in the original principal amount of
$1,000,000. The Supplemental Term Loan shall (a) be made in addition to the
Original Term Loan, (b) from and after the date of Amendment No. 1, accrue
interest at the applicable Term Loan Rate, which shall be payable in accordance
with Section 1.5 of the Loan Agreement, (c) be evidenced by, and be repayable in
accordance with the terms of, the Supplemental Term Note and the Loan Agreement,
and (d) be deemed and constitute a Term Loan and apart of the Obligations for
all purposes of the Loan Agreement and the other Loan Documents. The
Supplemental Term Loan shall be secured by all of the Collateral.
 
5.             Extension of Stated Expiry Date. At Borrower's request, Lender
has agreed that the Original Term Loan and the Supplemental Term Loan shall both
mature and be due and payable in full (if not sooner payable pursuant to the
terms of the Loan Agreement) on August 18, 2013. In order to effectuate the
foregoing, the definition of Stated Expiry Date set forth on Schedule A to the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:
 
""Stated Expiry Date" means August 18, 2013."
 
6.             Redemption Premium. Schedule D to the Loan Agreement is hereby
amended by adding thereto the following new Section 4:
 
"4.           PAYOFF PREMIUM: As a material inducement to Lender to enter into
the Amendment No. 1, a Payoff Premium shall be fully earned and payable by
Borrower to Lender on the Commitment Termination Date as follows:
 
 
·
If the Commitment Termination Date is on or before the two-month anniversary of
the date of Amendment No. 1, an amount equal to Three Hundred Thousand Dollars
($300,000); or

 
 
2

--------------------------------------------------------------------------------

 
 
 
·
If the Commitment Termination Date is after the two-month anniversary of the
date of Amendment No. 1 and on or before the four-month anniversary of the date
of Amendment No. 1, an amount equal to Five Hundred Thousand Dollars ($500,000);
or

 
 
·
If the Commitment Termination Date is after the four-month anniversary of the
date of Amendment No. 1, an amount equal to Seven Hundred Fifty Thousand Dollars
($750,000).

 
7.             Amendment of Lender Address. Lender's address set forth on
Schedule B to the Loan Agreement is hereby amended and restated in its entirety
to read as follows:
 
"Lender's Address:
 
Imperium Special Finance Fund, LP
400 Madison Avenue
Suite 2A
New York, NY 1001
Attn: Mr. William Steward
Facsimile: (212) 433-1361"
 
8.             Representations, Warranties and Covenants. Borrower represents,
warrants and covenants with and to Lender as follows, which representations,
warranties and covenants are continuing and shall survive the execution and
delivery hereof, the truth and accuracy of, or compliance with each, together
with the representations, warranties and covenants in the other Loan Documents,
being a condition of the effectiveness of this Amendment and a continuing
condition of the making or providing of any Loans or other financial
accommodations by Lender to Borrower:
 
(a)           This Amendment has been duly authorized, executed and delivered by
all necessary action of Borrower and is in full force and effect, and the
agreements and obligations of Borrower contained herein constitute legal, valid
and binding obligations of Borrower, enforceable against Borrower in accordance
with their terms;
 
(b)           Except as disclosed to Lender in connection with the Certificates
of Compliance delivered by Borrower to Lender under the Loan Agreement, all of
the representations and warranties set forth in the Loan Agreement, as amended
hereby, and in the other Loan Documents, are true and correct in all material
respects after giving effect to the provisions of this Amendment, except to the
extent any such representation or warranty is made as of a specified date, in
which case such representation or warranty shall have been true and correct as
of such date; and
 
(c)           Except as disclosed to Lender in connection with the Certificates
of Compliance delivered by Borrower to Lender under the Loan Agreement, after
giving effect to the provisions of this Amendment, no Default or Event of
Default exists or has occurred and is continuing.
 
 
3

--------------------------------------------------------------------------------

 
 
9.             Conditions Precedent. This Amendment shall not become effective
unless and until the following conditions precedent have been satisfied in full,
as determined by Lender:
 
(a)           Lender shall have received an original of this Amendment (or an
executed copy hereof by facsimile or by email), duly authorized, executed and
delivered by Borrower;
 
(b)           Lender shall have received an original of the Supplemental Term
Note, duly authorized, executed and delivered by Borrower; and
 
(c)           Borrower shall have paid to Lender all costs and expenses
(including, without limitation, reasonable attorney fees) incurred by Lender in
connection with this Amendment and the making of the Supplemental Term Loan.
 
10.           No Other Changes. Except as specifically modified pursuant hereto,
no other changes or modifications to the Loan Documents are intended or implied
and in all other respects, the Loan Documents are hereby ratified, restated and
confirmed by the parties hereto as of the date hereof. To the extent of any
conflicts between the terms of this Amendment and the Loan Documents, the terms
of this Amendment shall control.
 
11.           Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS.
 
12.           Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of each of the parties hereto and its respective successors
and assigns.
 
13.           Counterparts. This Amendment may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement.
 
[SIGNATURE PAGE FOLLOWS]
 
 
4

--------------------------------------------------------------------------------

 
 

 
Very truly yours,
       
CACHET FINANCIAL SOLUTIONS, INC.
       
By:
/s/ Jeffrey C. Mack
 
Name:
Jeffrey C. Mack
 
Title:
CEO

 
AGREED TO:
 
IMPERIUM SPECIAL FINANCE FUND, LP


By:
   
Name:
   
Title:
   

 
 
Amendment No. 1

--------------------------------------------------------------------------------